DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/08/2022 has been entered.  Claims 1-7 remain pending in the application. In the remarks page 4 applicant representative indicate that “Claims 1 and 6-7 have been amended as how herein. Claims 3, 5 and 8 have been canceled.  New claims 10 and 11 have been added.” However, there are no cancelled claims 3, 5 and 8 and no new claims 10 and 11 in the amendment claims set filed on 11/08/2022.
Claim Objections
Claim 5 objected to because of the following informalities:  In the claim 5 lines 2 recited “the service” should read as “the server” and examiner believe it’s typo error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the imaging environment condition" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation " the imaging environment condition" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation " the imaging environment condition" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. US 20200193643 in view of Inoue et al. US 20070276589.
Regarding claim 1, Hess et al. teach An image data distribution system comprising a server configured to: a storage unit configured to store image data captured by an on-vehicle camera in association with imaging position information indicating a position at which the image data was captured, and imaging environment information indicating a weather condition under which the image data was captured (Hess et al. US 20200193643 paragraph [0016]-[0019]; [0026]-[0027]; [0032]; [0048]; [0059]-[0061]; [0064]-[0069]; figures 1-8; In particular embodiments, the computing system 120 may transmit the captured images, location data, and other related data to the cloud 150 through the communication connection 152 (e.g., wireless or wired) in real-time, near-real-time, or at a later time. For example, the vehicle system 110 may upload large amount of image data, location data, and other related data collected during one or more runs of driving to the cloud 150 or the server 160 at a data center or a maintenance center. The server 160 may access and process the image data, location data, and other related data to detect and extract the features from these images. The server 160 may generate the calibration model based on the extracted features and a high definition map which covers the locations where the images are captured (par. 18). The images calibrated by the server 160 may be received from the computing system 120 through the cloud 150 (e.g., in real-time, near-real time, or at a later time). In particular embodiments, the calibration model generated by the server 160 may be transmitted to the computing system 120 associated with the cameras 112 and the vehicle system 110. The computing system 120 may use the calibration model to calibrate any images captured by the cameras 112 under the same or similar image capturing conditions. As an example, the calibration model may be particularly configured for images captured during a particular type of weather condition (e.g., sunny, rain, or snow), time of day (e.g., morning, afternoon, or evening), or geographic region (e.g., city or rural areas, etc. (par. 19)). According to the cited passages and figures, the system clearly shows the server can obtain images captures from the camera associated with the vehicle. The images are also including the location data and images captured at a particular type of weather condition.).
Hess et al. do not explicitly teach indicating a start position, an end position, a route between the start position and the end position, and a specified weather condition;search the image data to identify one or more images captured along the route between the start position and the end position under the specified weather condition; and transmit the identified one or more images
Inoue et al. teach indicating a start position, an end position, a route between the start position and the end position, and a specified weather condition; search the image data to identify one or more images captured along the route between the start position and the end position under the specified weather condition; and transmit the identified one or more images (Inoue et al. US 20070276589 abstract; paragraph [0009]-[0010]; [0018]-[0019]; [0026]-[0031]; figures 1-6; Once the route to the destination is fixed, the data on the guide point on the route can be acquired from the road data, so that the judgment in step S12 is performed according to the data on the guide point. When the distance from the current position to the next guide point becomes the first predetermined distance or less, the image request, including information of the current position of the vehicle, heading direction and next guild point, is sent to the server 2 (step S13) (par. 29). Upon receiving the image request, the server 2 performs image read and transmission processing, as shown in FIG. 5. In the image read and transmission processing, it is determined whether the image data that satisfies the image conditions, including current position, heading direction and guide point, indicated by the image request, is in the storage device 21 (step S31). The image data that satisfies these image conditions is the image of the road and what the driver can view when the vehicle is heading from the current position to the guide point. The image conditions also include the current time, weather and season. Time is, for example, one of four time zones, i.e., the morning (6 AM-10 PM), daytime (11 AM-4 PM), evening (5 PM-7 PM) or night (8 PM-5 AM). Weather is fine, cloudy, rain or snow, for example. Season is spring, summer, fall or winter. In the storage device 21, the additional information concerning such conditions is attached to the image data and is stored. Therefore the server 2 searches the above-mentioned additional information in the storage device 21 to determine whether image data that satisfies the image conditions is stored or not in the storage device 21. If the image data that satisfies the image conditions is found in the storage device 21, the image data is read from the storage device 21, and then sent to the on-vehicle terminal device which has issued the image request (step S32). The image data sent from the server 2 is received by the radio device 15 via the network 3 and the communication relay device 4. The radio device 15 is the one located in the on-vehicle device which has issued the image request. The image data received by the radio device 15 is supplied to the processor 12 (par. 30).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Hess et al. and Inoue et al. by comprising the teaching of Inoue et al. into the system of Hess et al.. The motivation to combine these arts is to provide the image data that satisfies the request from Inoue et al. reference into Hess et al. reference so the user can obtain the information from their current position to their heading direction.
Regarding claim 2, the combination of Hess et al. and Inoue et al. disclose the image data distribution system according to claim 1, wherein the imaging environment condition is a condition relating to a timing at which imaging is performed (Hess et al. US 20200193643 paragraph [0016]-[0019]; [0026]-[0027]; [0032]; [0048]; [0059]-[0061]; [0064]-[0069]; figures 1-8; In particular embodiments, the computing system 120 may transmit the captured images, location data, and other related data to the cloud 150 through the communication connection 152 (e.g., wireless or wired) in real-time, near-real-time, or at a later time. For example, the vehicle system 110 may upload large amount of image data, location data, and other related data collected during one or more runs of driving to the cloud 150 or the server 160 at a data center or a maintenance center. The server 160 may access and process the image data, location data, and other related data to detect and extract the features from these images. The server 160 may generate the calibration model based on the extracted features and a high definition map which covers the locations where the images are captured (par. 18). The images calibrated by the server 160 may be received from the computing system 120 through the cloud 150 (e.g., in real-time, near-real time, or at a later time). In particular embodiments, the calibration model generated by the server 160 may be transmitted to the computing system 120 associated with the cameras 112 and the vehicle system 110. The computing system 120 may use the calibration model to calibrate any images captured by the cameras 112 under the same or similar image capturing conditions. As an example, the calibration model may be particularly configured for images captured during a particular type of weather condition (e.g., sunny, rain, or snow), time of day (e.g., morning, afternoon, or evening), or geographic region (e.g., city or rural areas, etc. (par. 19)).).  
Regarding claim 3, the combination of Hess et al. and Inoue et al. disclose the image data distribution system according to claim 2, wherein: the imaging environment information is information on an event occurring around a vehicle equipped with the on-vehicle camera; and the imaging environment condition is a condition for designating the event (Hess et al. US 20200193643 paragraph [0016]-[0019]; [0026]-[0027]; [0032]; [0048]; [0059]-[0061]; [0064]-[0069]; figures 1-8; As described above, vehicles may use cameras of various types and configurations (e.g., mobile phone cameras, dash cameras, cameras of data collection devices) to capture images or videos of surrounding environment when driving around (par. 13).).  
Regarding claim 4, the combination of Hess et al. and Inoue et al. disclose the image data distribution system according to claim 1, wherein the imaging environment condition is a weather condition under which imaging is performed (Hess et al. US 20200193643 paragraph [0016]-[0019]; [0026]-[0027]; [0032]; [0048]; [0059]-[0061]; [0064]-[0069]; figures 1-8; In particular embodiments, the computing system 120 may transmit the captured images, location data, and other related data to the cloud 150 through the communication connection 152 (e.g., wireless or wired) in real-time, near-real-time, or at a later time. For example, the vehicle system 110 may upload large amount of image data, location data, and other related data collected during one or more runs of driving to the cloud 150 or the server 160 at a data center or a maintenance center. The server 160 may access and process the image data, location data, and other related data to detect and extract the features from these images. The server 160 may generate the calibration model based on the extracted features and a high definition map which covers the locations where the images are captured (par. 18). The images calibrated by the server 160 may be received from the computing system 120 through the cloud 150 (e.g., in real-time, near-real time, or at a later time). In particular embodiments, the calibration model generated by the server 160 may be transmitted to the computing system 120 associated with the cameras 112 and the vehicle system 110. The computing system 120 may use the calibration model to calibrate any images captured by the cameras 112 under the same or similar image capturing conditions. As an example, the calibration model may be particularly configured for images captured during a particular type of weather condition (e.g., sunny, rain, or snow), time of day (e.g., morning, afternoon, or evening), or geographic region (e.g., city or rural areas, etc. (par. 19)).).  
Regarding claim 6, the combination of Hess et al. and Inoue et al. disclose the image data distribution system according to claim 1, wherein the server is further configured comprising a receiving unit set to be communicable with a plurality of vehicles (Inoue et al. US 20070276589 abstract; paragraph [0009]-[0010]; [0018]-[0019]; [0026]-[0031]; figures 1-6; Each of the on-vehicle terminal devices 1.sub.1-1.sub.n is a navigation device which is mounted on the vehicle 6.sub.1-6.sub.n, and is able to communicate with the server 2 (par. 19).) and configured to receive the image data captured by the on-vehicle camera of each vehicle, and wherein the server storage unit is configured to store the image data received by the server receiving unit (Hess et al. US 20200193643 paragraph [0016]-[0019]; [0026]-[0027]; [0032]; [0048]; [0059]-[0061]; [0064]-[0069]; figures 1-8; In particular embodiments, the computing system 120 may transmit the captured images, location data, and other related data to the cloud 150 through the communication connection 152 (e.g., wireless or wired) in real-time, near-real-time, or at a later time. For example, the vehicle system 110 may upload large amount of image data, location data, and other related data collected during one or more runs of driving to the cloud 150 or the server 160 at a data center or a maintenance center. The server 160 may access and process the image data, location data, and other related data to detect and extract the features from these images. The server 160 may generate the calibration model based on the extracted features and a high definition map which covers the locations where the images are captured (par. 18). The images calibrated by the server 160 may be received from the computing system 120 through the cloud 150 (e.g., in real-time, near-real time, or at a later time). In particular embodiments, the calibration model generated by the server 160 may be transmitted to the computing system 120 associated with the cameras 112 and the vehicle system 110. The computing system 120 may use the calibration model to calibrate any images captured by the cameras 112 under the same or similar image capturing conditions. As an example, the calibration model may be particularly configured for images captured during a particular type of weather condition (e.g., sunny, rain, or snow), time of day (e.g., morning, afternoon, or evening), or geographic region (e.g., city or rural areas, etc. (par. 19)). At step 514, the vehicle computer 510 may extract a number of features from the captured images and transmit the extracted features and related GPS location data 516 to a server 520 (e.g., through a cloud). Because the data of extracted features has smaller file size than the image data, the extract features and location data may be transmitted through a wireless connection using a limited bandwidth. At step 522, the server may access the features extracted from the images and the related location data, for example, from a cloud storage associated with the server 520 or a storage of the server itself (par. 48).  According to the cited passages and figures, the system clearly shows the server can obtain images captures from the camera associated with the vehicle. The images are also including the location data and images captured at a particular type of weather condition.).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. US 20200193643 in view of Inoue et al. US 20070276589 and further in view of Wang US 20050088544.
Regarding claim 5, the combination of Hess et al. and Inoue et al. teach all the limitation in the claim 1.
The combination of Hess et al. and Inoue et al. do not explicitly teach the image data distribution system according to claim 1, wherein the service is server is configured to distribute the edited image data.
Wang teaches the image data distribution system according to claim 1, wherein the service is server is configured to distribute the edited image data (Wang US 20050088544 paragraph [0019]; [0022]-[0025]; [0029]-[0031]; [0033]; figures 1-5; Because the composite output 321 is transmitted to the second editing unit 5 in a compressed file format, the transmission time can be reduced while maintaining an acceptable level of picture quality (par. 30). In this embodiment, the second editing unit 5 includes a program editor 51 and a data storage 52. The second editing unit 5 can be implemented using a personal computer, or a server with large processing and storage capacity. The program editor 51 can be used to edit the composite output 321, such as through known non-linear editing techniques, and insert scrolling captions and other special effects into the composite output 321, thereby resulting in an edited output 531 that is subsequently stored in the data storage 52 (par. 31). The broadcasting unit 6 is used to broadcast the edited output 531 stored in the data storage 52 to subscribers (par. 33). According to the cited passages and figures, examiner construe the editing unit 5 edit the image data by compressing the file data for reducing transmission time. The result of edit data will transmit to the broadcasting unit 6 is same as distribute the edited image data.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Hess et al. and Inoue et al. with Wang by comprising the teaching of Wang into the system of Hess et al. and Inoue et al.. The motivation to combine these arts is to provide editing unit from Wang reference into Hess et al. and Inoue et al. reference so the file data can be compress via editing unit for reduce the transmission time.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. US 20070276589 in view of Adachi et al. US 20180052658.
Regarding claim 7, Inoue et al. teach An image data display terminal comprising: a server configured to: indicating a start position, an end position, a route between the start position and the end position, and a specified weather condition; condition and imaging environment information satisfying the imaging environment condition; and a touch panel (Inoue et al. US 20070276589 abstract; paragraph [0009]-[0010]; [0018]-[0019]; [0026]-[0031]; figures 1-6; Once the route to the destination is fixed, the data on the guide point on the route can be acquired from the road data, so that the judgment in step S12 is performed according to the data on the guide point. When the distance from the current position to the next guide point becomes the first predetermined distance or less, the image request, including information of the current position of the vehicle, heading direction and next guild point, is sent to the server 2 (step S13) (par. 29). Upon receiving the image request, the server 2 performs image read and transmission processing, as shown in FIG. 5. In the image read and transmission processing, it is determined whether the image data that satisfies the image conditions, including current position, heading direction and guide point, indicated by the image request, is in the storage device 21 (step S31). The image data that satisfies these image conditions is the image of the road and what the driver can view when the vehicle is heading from the current position to the guide point. The image conditions also include the current time, weather and season. Time is, for example, one of four time zones, i.e., the morning (6 AM-10 PM), daytime (11 AM-4 PM), evening (5 PM-7 PM) or night (8 PM-5 AM). Weather is fine, cloudy, rain or snow, for example. Season is spring, summer, fall or winter. In the storage device 21, the additional information concerning such conditions is attached to the image data and is stored. Therefore the server 2 searches the above-mentioned additional information in the storage device 21 to determine whether image data that satisfies the image conditions is stored or not in the storage device 21. If the image data that satisfies the image conditions is found in the storage device 21, the image data is read from the storage device 21, and then sent to the on-vehicle terminal device which has issued the image request (step S32). The image data sent from the server 2 is received by the radio device 15 via the network 3 and the communication relay device 4. The radio device 15 is the one located in the on-vehicle device which has issued the image request. The image data received by the radio device 15 is supplied to the processor 12 (par. 30). After step S13 is executed, the processor 12 determines whether the image data was received from the server 2 (step S14). For example, if the image data sent from the server 2 is received within a predetermined time after the transmission of the image request, the processor 12 displays the image of the received image data on the display device 18 (step S15) (par. 31).).
However, Inoue et al. do teach about the display 18 but Inoue et al. do not explicitly teach and a touch panel 
Adachi et al. teach and a touch panel (Adachi et al. US 20180052658 paragraph [0194]; figures 1-10; Furthermore, in the embodiment described above, the configuration is such that the control server 10 generates the HTML file relating to the user interface displayed on the touch panel 26 and the in-vehicle device 12 displays the user interface based on the HTML file. It may be changed to the configuration that the in-vehicle device 12 generates the image data (may not be the HTML file) for displaying the user interface, and displays the user interface based on the generated image data (par. 194).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Inoue et al. and Adachi et al. by comprising the teaching of Adachi et al. into the system of Inoue et al.. The motivation to combine these arts is to provide touch panel display from Adachi et al. reference into Inoue et al. reference so the user can utilize the touch panel to input the request.
Response to Arguments
Applicant's arguments filed on 11/08/2022 have been fully considered but they are not persuasive. In the remarks applicant argues in substance:
Applicant argument: Applicant argues that the cited arts in previous office action failed to teach the amendment recited in the independent claims 1 and 7.
Examiner response:   The presented arguments are rendered moot in view of the new ground rejection necessitated by amendments initiated by applicant.  Please see above rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683